 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge J. Roberts&Sons, Inc. doing business as TheRoberts Press and Herbert Moller and Long IslandTypographical Union No. 915,affiliatedwith TheInternational Typographical Union and Carol Tusso.Cases 29-CA-1702, 29-CA-1712, and 29-CA-1818February 9, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn May 21, 1970, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action,as setforth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that the Respondent had not engaged in andwas not engagingin certain other unfair labor prac-tices as allegedin the complaint and recommendedthat the complaint be dismissed as to those allega-tions.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief,and the General Counsel filed cross-exceptions to theTrial Examiner's Decision together with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExmainer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision, the exceptions, the briefs, andthe entire record in thecase,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following additions and mod-ifications.'1.We agree with the Trial Examiner, for the reasonsfully set forth by him, that the Respondent violatedSection 8(a)(1) of the Act by the threatening and in-timidatory remarks concerning union membershipand activities made by Roberts, Sr., to employees Si-nert, Rostocki, and Moller on June 10, 1969,2 and toThe Respondent and the General Counsel have excepted to certain credi-bilityfindingsmade by the TrialExaminer It is the practiceof the Boardnot tooverrule a Trial Examiner's credibility resolutionsunless the clearpreponderance of all the relevant evidenceconvinces us that theyare incor-rect.Such a conclusion is not warranted here.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F 2d 362 (C.A. 3)2Unlessotherwiseindicated,all dates are in 1969Bonanno on June 19, and by his interrogation of theseemployees concerning their union membership andactivities.We also find, in agreement with the GeneralCounsel's contention, that the Respondent violatedSection 8(a)(1) of the Act by Roberts, Sr.'s speech tothe employees on June 13 .3 In that speech, which isfully set forth in the Trial Examiner's Decision, Rob-ertsclearly indicated to the employees that theRespondent's decision to computerize the composingroom operation, and, hence, to discharge the compos-ing room employees, was immediately prompted bythe Union's demand for recognition and bargaining.By telling employees that they were being dischargedbecause of the advent of the Union, the Respondentclearly interfered with and discouraged employees inthe exercise of their rights protected by Section 7 ofthe Act.2.We also agree with the Trial Examiner, for thereasons stated by him, that the Respondent violatedSection 8(a)(3) of the Act by discharging Moller onJune 10 for his leading role in the Union's organizingcampaign; by permanently laying offthe remaining11 composing room employees on June 19 becausethey had signed union authorization cards; and byrefusing to reemploy Tusso on and after July 31 be-cause of her friendship with the striking composingroom employees and Respondent's belief that hersympathies were with their cause. Contrary to theTrialExaminer, however, we also find that theRespondent's refusal to reemploy Andrew Fawcett,Jr.,when jobs become available was due to hismother's union activities and its belief that his ownsympathies were with her cause and, therefore, therefusal violated Section 8(aX3) of the Act. Fawcett, astudent employed in the summer as a delivery man, isthe son of Evelyn Fawcett, one of the composingroom employees who was discriminatorily dischargedon June 19 and began picketing on June 20. On June19, when Fawcett had completed about two-thirds ofhis delivery work, he was advised by Supervisor Piroz-zi that his services were no longer needed and that theremainingdeliverieswould be made by theRespondent's salaried drivers.Pirozzi,however,promised to call Fawcett whenever delivery work wasagain available. Fawcett was never recalled, despitethe fact that the Respondent hired several new deliv-ery employees in July and August.Although Fawcett himself never joined the Unionor engaged in its activities until he joined the picketline in September, we find that because of his relation-ship with one of the strikers, his situationis similar tothat of Tusso, who the Trial Examiner correctly found3 The Trial Examinermade all of the essential findings regarding thecoerciveness of that speech and relied upon it in finding that the dischargesof June 19 violated Section 8(a)(3) of the Act Therefore,itappears that hisfailure specifically to conclude that the speech also violated Section 8(a)(1)of the Act was inadvertent.188 NLRB NO. 51 THE ROBERTS PRESSwas discriminatorily denied reemployment because ofher association with, and suspected allegiance to, thediscriminatorily discharged striking composing roomemployees. In view of the Respondent's strong ani-mus againsttheUnion, its supporters and sympa-thizers, as evidenced by the widespread and seriousunfair labor practices found above, we find that theRespondent's refusal to recall or rehire Fawcett, Jr.,was in reprisal for his mother's active support of theUnion and hence was unlawful.4 Accordingly, weshallmodify the Trial Examiner's recommended Or-der by adding the name of Andrew Fawcett, Jr., to thelist of discriminatees.3. For the reasons fully discussed by him, we agreewiththeTrialExaminer'sfindingthattheRespondent's decisions to computerize the composingroom function and, when that failed to materialize, tosubcontract that operation to Gallo were discrimina-torily motivated in violation of Section 8(a)(3) of theAct.We further find, however, on the basis of factsdescribedby the Trial Examiner, that theRespondent's subcontracting agreement with Gallowas itself merely a sham by which the Respondentsought to avoid bargaining with the Union and that,therefore, the employees purportedly hired by Gallowere really employees of the Respondent and are sub-ject to discharge, if necessary, to permit full reinstate-ment of the discriminatorily discharged composingroom employees.' After Videographic, the firm seek-ing to computerize Respondent's composing room,refused to execute the contemplated contract as aresult of the picketing, the Respondent, on July 1,enteredinto an agreementwithGallo, its formercomposing room foreman, whereby the latter was toperform some of the composing room work (exclud-ing camerawork and platemaking) as an independentcontractor. Gallo operated with a maximum of fiveemployees, one of the first hired being the only one ofRespondent's composing room employees who hadnot signed a union card. These employees performedthe same composing room functions on the same ma-chines and with the same materials as were previouslyperformed for Respondent by the discriminatees. Themachines and materials continued to be owned by theRespondent and remained at all times in its plant. Theproofreading and art and camera work, however,which was formerly done by the discriminatees, wereperformed either by the Respondent or by a contrac-4 The fact that Fawcett, Jr., did not wish to cross the picket line on June20 to pick up his paycheck and requested that it be brought to him outsidethe plant does not, in our opinion,support the inference that he would nothave done so when work became available. Chairman Miller dissents fromhis colleagues'conclusion with respect to Respondent's refusal to reemployFawcett,in that he is not persuaded that there is adequate basis for disturbingthe Trial Examiner's findings with respect to this alleged violation3Having found that the subcontracting arrangement was a mere sham, wefind it unnecessary to require that it be rescinded or otherwise modified455tor.As of the time of the hearing, Gallo had per-formed work only for the Respondent, had a desk intheRespondent's plant,6 utilized Respondent's tel-ephone,and continued to be covered underRespondent'sBlueCross policy.We are persuaded that Gallo's relationship to theRespondent continued as before and involved achange in name only. Accordingly, we shall modifythe Trial Examiner's recommended Order to requirethat the Respondentreinstateits composing room em-ployees who were discriminatorily discharged to theirformer positions, discharging, if necessary, any em-ployees hired since their discharges, including em-ployees ostensibly hired by Gallo .74.Finally, we agree with the Trial Examiner thatthe Respondent violated Section 8(a)(5) of the Act byrefusing, on and after June 10, to recognize and bar-gain with the Union as the bargaining representativedesignated by a majority of its employees in an appro-priate unit. As indicated above, the Union had validauthorization cards from 12 of the 13 employees in theunit found appropriate when it requested recognitionand the Respondent's presidient, in checking thecards, admittedly did not doubt the authenticity of theemployees' signatures. And, in view of the widespreadand serious unfair labor practices which the Respon-dent committed immediately after being confrontedwith the Union's bargaining demand, a fair electionto resolve the question concerningrepresentation isimpossible. Considering all the circumstances in lightof the guiding principles set forth in theGissel PackingCo. case,' we are persuaded that the unambiguouscards validly executed by a majority of the employeesin the unit represent a more reliable measure of em-ployee desire on the issue of representation thanwould an election in this case, and that the policies ofthe Act will be effectuated by the imposition of abargaining order to remedy the 8(a)(5) violationfound herein. Further, we are satisfied that a bargain-ing order would be necessary even in the absence ofan 8(a)(5) violation to remedy the Respondent's otherunfair labor practices.ORDERPursuant to Section 10(c) of the National Labor6Gallo's use of his home address and telephone number primarily forpurposes of advertising for employees in local newspapers does not persuadeus that he maintained a "principal office" as a separate entity.7 Evenassuming,however, that Gallo was a bona fide subcontractor, ascontended by the Respondent,we might nevertheless require, on the facts asfound herein,that the Respondent restore thestatus quo anteby resuming thisoperation SeeFibreboard Paper Products Corporation,379 U S. 203.aN L.R.B. v. GisselPackingCo, Inc.,395 U.S. 575.For the reasons statedin his separate opinion inUnited PackingCo. of Iowa,187 NLRB No. 132,Chairman Miller concurs in the issuance of a bargaining order,but only toremedyRespondent's egregious violations of Section 8(a)(3) and(1).He findsit unnecessary to consider whether Respondent's unilateral refusal to bargainwas, technically, a violation of Section 8(aX5)I 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent, George J. Roberts& Sons, Inc. doing business as The Roberts Press,Patchogue, New York, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, as modified herein:1.Delete paragraph 1(b) of the Trial Examiner'srecommended Order and substitute the followingtherefor:"(b) Discharging, refusing to employ, or otherwisediscriminating against employees because of their un-ion membership, activities or sympathies."2.Delete paragraph 2(b) of the Trial Examiner'srecommended Order and substitute the followingtherefor:"(b) Offer to the employees named below imme-diate and full reinstatement to their former jobs or, ifthose jobs are not available, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges of employment, dis-charging, if necessary, any replacements hired sincethe discrimination against them, and make said em-ployees whole for any loss of pay which they mayhave suffered as a result of the discrimination againstthem in the manner set forth in "The Remedy" por-tion of the Trial Examiner's Decision:George ScottDouglas OttoAngelo StekardisWilliam G. RostockiRose Mary Bonanno Arther LeffertEvelyn FawcettAmelia HarrisJames VedderHerbert MollerRichard VedderCarol TussoMorton SinertAndrew Fawcett, Jr."3. In footnote 68 of the Trial Examiner's Decision,substitute "20" for "10" days.4.SubstituteattachedAppendix for TrialExaminer's Appendix.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively withLong Island Typographical Union No. 915,affiliatedwith the International TypographicalUnion, as the exclusive representative of theemployees in the bargaining unit describedbelow.WE WILL bargain collectively, upon request,with this Union as the exclusive representative ofallour employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment, and, if anyunderstandingisreached,embody suchunderstanding in a signed agreement.The bargainingunit is:All composing room employees includingallemployeeswho performmachinecomposition,handcomposition,proofreading, teletype setting, plate making,camera and stripping, excluding all otheremployees and supervisors as defined in theAct.WE WILL NOT discharge, refuse to employ, orotherwisediscriminateagainstemployeesbecause of their union membership, activities, orsympathies.WE WILL NOT coercively interrogate employeesconcerning their union activities.WE WILL NOT threaten our employees withreprisals if they join the Union or otherwiseengage in union activities.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join,or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concertedactivities for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL offer to the employees named belowimmediate and full reinstatement to their formerjobs or, if those jobs are not available, tosubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights andprivilegesofemployment,discharging,ifnecessary, any replacements hired since thediscrimination against them, and make saidemployees whole for any loss of pay which theymay have suffered as a result of thediscrimination against them:George ScottDouglas OttoAngelo StekardisWilliam G. RostockiRose Mary Bonanno Arther LeffertEvelyn FawcettAmelia HarrisJames VedderHerbert MollerRichard VedderCarol TussoMorton SinertAndrew Fawcett, Jr.GEORGE J. ROBERTS & SONS, INC.doing business as THE ROBERTSPRESS(Employer) THE ROBERTS PRESS457DatedBy(Representative)(Title)We will notify immediately the above-namedindividuals, if presently serving in the Armed Forcesof the United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice orcompliance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,NewYork11201,Telephone212-596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF HE CASEROBERT COHN. Trial Examiner: Upon original chargesfiled by Herbert Moller, an individual, on June 11, 1969,'and Long Island Typographical Union No. 915 (hereinafterthe Union) on June 20 (subsequently amended July 11), theGeneral Counsel of the National Labor Relations Board,through the Regional Director for Region 29 of the Board,on August 6, issued an order consolidatingcases, complaint,and notice of hearing. The consolidated complaint alleged,in essence,that George J. Roberts and Sons, Inc., doingbusinessas The Roberts Press (herein the Respondent ofCopany) violated Section 8(axl), (3), and (5) of the Na-tional Labor Relations Act, as amended (herein the Act), bymthreatening and interrogating its employees respecting theirunion membership and activities, by discharging employeesbecause they joined and assisted the Union, and by refusingto bargain with the Union as the exclusive collective-bar-gainmg representative of employees in an appropriate unit.By its duly filed answer, the Respondent denied each andevery allegation of the complaint including the jurisdictionof the Board.A hearing on these charges was held before me in Brook-lyn, New York, on 7 hearing days commencing October 1,and concluding October 17. However, prior to the time adecision was rendered in that consolidated proceeding, amotion was filed with me by counsel for the General Coun-sel of the Board which stated, inessence, that an additionalcharge had been filed against the Respondent by CarolTusso, an individual, and that the alleged violations in thatcasearose out of substantially the same facts and circum-stances litigated in the priorcase, and that the cases shouldbe consolidated. This motion was granted by me on Decem-ber 23, and a hearing was held in that proceeding on Janu-ary 20 through January 22, 1970, in Brooklyn, New York.The issue inthat proceeding (Case 29-CA-1818, chargebeing filed October 2) was whether the Respondent violated'All dateshereinafter referto the calendar year 1969 unless otherwisespecifiedSection 8(a)(1) and (3) of the Act by discriminatingagainsttwo employees (Carol Tusso and Andrew Fawcett).Subsequent to the hearing, helpful posthearing briefshave been filed with me by counsel for the General Counseland by Counsel for the Respondent, which have been dulyconsidered.Upon the entire record in this consolidated proceeding,including arguments of counsel and my observation of thedemeanor of the witnesses while testifying, I make the fol-lowing:FINDINGS OF FACTIJURISDICTIONAt its sole place of business in Patchogue,Long Island,New York,the Respondent is engaged in the publication,sale, and distribution of a classified directory called a "Han-dy Guide,"in some 20 separate trading areas in Nassau andSuffolk Counties on Long Island.These Handy Guides,which closely resemble an ordinary telephone book,containboth white and yellow pages,listing names,addresses, andtelephone numbers of both individuals and commercial es-tablishments.2The Handy Guide is published annually by the Companyand is distributed solely in said trading areas by employeesof the Respondent,3free of charge to persons in these areas.The Company'srevenues are substantially all derivedthrough the sale of advertising to commercial estab-lishments.The Handy Guide is the sole publication and businessactivity of Respondent except that it also publishes anddistributes a supplement to the Handy Guide known as an"Atlas"which contains similar listings by street addressesrather than by names.The Atlases are also distributed byRespondent free of charge,and the only revenue derivedfrom them is an amount approximating$12,000 annuallywhich results from the Respondent's rental of said Atlasesto organizations or subscribers for variouspurposes.Counsel for the General Counsel bottoms her contentionthatRespondent is engaged in commerce within themeaning of the Act both on an inflow theory as well as thecontention that the Respondent's volume of business meetsthe retail standard of $500,000 annually.In support of the inflow theory,the evidence shows thatthe great bulk of material shipped to Respondent from out-side the State of New York,consists of aper purchased byand shipped to Respondent from Mpaine by the GreatNorthern Paper Company.Its records showed that duringthe calendar year 1968,it sold and shipped to Respondentfrom the State of Maine, paper valued in the amount of$40,261.50.4 This amount, plus record evidence that other2The listings on the white pages are alphabetical and contain both individ-uals and commercial firms, including display advertisements.The listings onthe yellow pages are solely commercial and, like the"yellow pages" in atelephone directory,are alphabetized by services rendered, and also containdisplay advertisingThe question of whether some of these distributors are "employees" is anissue in the proceeding° This figure includes approximately$3,000 freight charges, which Respon-dent contends should not be included in the gross figure.However, the Boardhas ruled adversely to Respondent's contentions on this point(V E. Paturzo,Brother&Son, Inc,114 NLRB 1161,1163). Likewise without ment isRespondent's contention that the Board should consider the Company'spurchases from Great Northern Paper Company for the period September1, 1968, through August 31,1969 (when its purchases were some $13,000 lessthan during calendar 1968) as the appropraite annual period SeeJos.Mc-Sweeney&Inc.,119 NLRB 1399, 1401,F MReeves and Sons, Inc.,112NLRB 295, at fn. I 458DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterials and supplies valued in excess of $11,000 duringthe same period were shipped either directly or indirectly toRespondent from outside the State of New York,5 satisfiesthe Board's current standard for the assertion of jurisdictionover nonretail enterprises,such standard requiring "an an-nual minimum of $50,000 out-of-state inflow or outflow,direct or indirect"Michael Pipitone,181NLRB No. 102,citingSiemons Mailing Service,122 NLRB 81, 85).Accord-ingly,I find that the Respondent is an employer engaged incommerce within the meaning of the Act, and that theBoard should assert jurisdiction herein.IITHE LABOR ORGANIZATIONINVOLVEDUncontradicted and credited testimony of the presidentof the Union indicates that the Union is an organizationwhich exists in whole or in part for the purpose of dealingwith employers concerning wages, hours, and other condi-tions of employment respecting employees whom it repre-sents for such purposes. The evidence further shows that theUnion in fact represents employees in the printing and pub-lishing industry in several counties on Long Island. Accord-ingly, I find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES(CASES 29-CA-1702and 1712)A.BackgroundRespondent's print shopis divided generally into an of-fice area and a shop area.There is some dispute as betweenthe General Counsel and the Union on the one hand, andRespondent on the other,whether certain rooms fall in onecategory or the other.7Nevertheless,itmay be said that theshop area generally consists of several composing rooms, aletterpress room,an offset press room,and a storagearea.8(General Counsel would probably contend that thisarea should also include two proof rooms and,perhaps, thedark,art, and camera rooms,too.) In the area designated as`.office"are the executive offices, clerical,and sales offices,as well as the aforesaid disputed rooms(proofreading, art,dark,and camera).As of June 19,9 the supervisory hierarchy of Respondentwas as follows:George J.Roberts,Sr., is president of thecorporation which owns and operates the Roberts Press.The record reflects that he is quite active in the day-to-daymanagement of the operation,and takes a personal hand3 SeeG C Exh.5(a) and 5(b) and Stipulation at transcriptpp. 439-440.6 It would also appear that the Board would assert jurisdiction under itsstandard as relates to retail enterprises"which fall within its statutory juns-diction andwhich doa gross volume of businessof atleast $500,000 perannum."CarolinaSupplies and Cement Co,122 NLRB88, 89).The Respon-dent stipulated that during the calendar year 1968 its gross volume of bus-iness approximated$525,000.r See Reap.Exh. I Althoughthereis a heavy, darkline on this exhibit(which was preparedby theRespondent)denoting a distinct separationbetween the"office"and "shop",uncontradicted testimonyby employees,which I credit,indicated thatthe heavylines did not reflect a larger or heavierpartition than usual separating the areas. In other words,there are variouspartitions on the premiseswhichseparate some persons and functions fromothers and the partitions which are reflectedby the heavydark lines are nomore dominant or imposing than others$There is also a storage area in a separatebuilding on the Company'spremises.9 Thisisa critical date in the case since,as it will appearmore fullyhereinafter,there occurred a mass layoff or discharge at that time whichresulted in a rather substantial alteration in the manner in which Respondentorganizedits productiontherein. His son, George Roberts, Jr., is the vicepresidentof the corporation and theplant manager.A third memberof the family, George Roberts IV is also active in the opera-tion of thebusinessas the person in charge of the bindery.The plant supervisors, who reported directly toRoberts, Sr.,wereAnthony Gallo,foreman of the composingroom; Le-votti,foreman of the pressroom; and LouisPirozzi,foremanof the delivery department. The overallemployee comple-ment of the plant,excludingsupervisors,but including of-fice employees (of which there were 10) was approximately48.B.The Union Campaign, the Request for Recognition,and Respondent's Reaction TheretoAccording to the uncontradicted and credited testimonyof Jack Douglas, president of the Union, the first contractwith that organization by an employee of Respondent wasmade by Herbert Moller, a compositor,nearthe end ofApril. Douglas gave Moller some authorization cards to bedistributed among the employees of Respondent which wasaccomplished substantially during the month of May. Thecards-12 in number-were returned to Douglas, and healong with vice president of the Union, Joseph Gagnon,proceeded to the premises of the Company on June 10 andrequested a meeting with Roberts, Sr. They first encoun-tered him in the receptionist's area,and after the usualintroductions, Douglas advised that the Union "representedthe employees of the composing room working in his firm."Roberts replied that he was not interested, that he did notknow anything about any union activity in his plant anddoubted that the Union even had jurisdiction in SuffolkCounty. Douglas persisted, however, that they should sitdown and discuss the matter and that he could prove hisassertion of representation by showing Roberts signatureson authorization cards.Whereupon, they proceeded toRoberts' office,and Douglas handed him a letter whichstated as follows:June 10, 1969Mr. George J. RobertsThe Roberts Press380 Grove AvenuePatchogue, N.Y.Dear Sir:Pleasebe advised that Long Island TypographicalUnion No. 915, International Typographical Union,has been authorized in writing by a substantial majori-ty of the employees in yourfirm who perform compos-ing room operations to represent them for purposes ofcollectivebargaining in all matters concerning wages,hours and working conditions. The employees involvedinclude all journeymen and the apprentices performingcomposing room operations such as Machine composi-tion,machinist work, hand composition,lockup, mar-kup, proofreading,Tele-typesettingkeyboard andmonitoring operations,pastemakeup,platemaking,camera and stripping.Local 915 andthe InternationalTypographical Un-ion have a long and honorable history of fair collectivebargaining.We will demonstrateto you by anyreason-able voluntary method that the employees have desig-nated Local 915 as theirbargaining agent.We are also prepared to meet promptly with you andyour associates for the purpose of negotiating an ac-ceptable labor-management contract covering wages, THE ROBERTS PRESShours and working conditions for the employees of yourfirm as set forth.Looking forward to early and amicable negotiatingmeetings,Sincerely yours,Jack DouglasPresidentWhen Roberts expressedsomesurprise that the employ-ees had goneto the Unioninsteadof coming to him withtheir problems, and furtherexpressed somedoubt as towhether the Union actually represented the employees,Douglas proceeded to show him the 12 authorization cards.Roberts took the cards and went over them individually,making comments as to certain of the individuals whosesignaturesappeared on the cards. These comments weregenerallysufficientlyof sa naturekilled to bethatit theprinter,'0 and claimed that thetwo women classified as proofreaders were not, in fact,proofreaders.''Douglas then attempted to arrange a time for a meetingwith Roberts for the purpose of negotiating a collective-bargainingagreement,but Roberts replied that he wouldneed time-possibly a month. When Douglas retorted thata month was too long, they finallyagreeto a period of 2weeks and that Roberts would get in touch with Douglas12The foregoing conversation took place shortly after thenoon hour that day. Later in the afternoon, following thedeparture of theunion men,Roberts, Sr., accompanied byComposing Room Foreman Anthony Gallo, proceededfrom the office area into the makeup room of the composingarea where Roberts engaged employee Sinert in a conversa-tion. Roberts was concededly angry and upset. He queriedSinert with such questions as "what the hell do you thinkyou people are doing?" And "what kind of man are you-Ithought you were my friend?" He reminded Sinert that hehad given his family work there (Sinert's son had deliveredHandy Guidesone summer).When Sinert replied that hewas not the only one that signed a card, Roberts turnedtoward another employee, Angelo Stekardis, and asked himif he signed a card also. When Stekardis answered in theaffirmative, Roberts said that he guessed that he was notsatisfied. Stekardis admitted that he was not satisfied in theway Roberts ran the shop. At thisnt in the conversation,Roberts' voice had become very loud and boisterous.13C.TheDischrageof Herbert MollerHerbert Moller,an employee in the composing room ofthe Companyfor approximately 8 years and concededly an10 Robertsused the term"two-thirder,"which, in print shopparlanceapparentlymeans an apprenticeor one who is not sufficiently qualified tobe a journeyman printer.i 1Roberts wanted to show the cards to his son,George, Jr, but learnedfrom his secretarythat he was not in the officethat day.12The foregoing findings are based upon the credited testimonyof Doug-las which was not, in its essential respects, contradictedby Roberts Robertsdid testifythat when he gave the cards back to Douglas he said that he wasnot interested in negotiations because there were important matters underconsiderationthat he couldnot discuss with Douglas at the time (thesemattershad to do witha change in the structure of the businesswhich willbe more fullydiscussed,infra)Robertsadvised thathe could havea decisionin a month,but when Douglas asked if hecould not make it sooner, Robertsreplied, "Well, perhaps I could havea decisionfor youin a coupleof weeks.Gagnon was not called as a witness,the parties stipulating that, if called,his testimonywouldsubstantially parallel Douglas'13Creditedtestimony of Sinert,and Stekardiswho were, of course,present,and that of employee Rose MaryBonanno, who heard some of theconversa-tion from the next room459experienced and skillful journeyman in the trade, had as hisprincipal job at thattimethe operation of the Ludlow ma-chine which was located in a room adjacent to the makeuproom where the above-described conversationwas goingon. He went to the doorway of the Ludlow room and heardsome of the conversation. He then advancedseveral feetinto the makeup room, and Roberts turned toward him andasked whether it was he who gave out the authorizationcards.When Moller responded that he (Moller) did notthink that it really mattered, Roberts retorted, "Well, to meitdoes."taRoberts then asked why the employees had not taken uptheir problems with their foreman to which Moller re-sponded that they knew the foreman would only pass thecomplaints on to him (Roberts) and that had not been fruit-ful in the past, and he went on to assert that the employeeswere only exercising their rightsin seekingunion represent-ation. This remark apparently irritated Roberts, Sr., to theextent that he told Moller that if the latter did not have hisglasses onhe would punch him in thenose.Moller took hisglasses off and leaned up against the stone (a type of ma-chine), and said nothing. Roberts, however, made no effortto carry out his threat, but went on talking about the factthat there was no union in Suffolk County and that "he wasnot going to be the firstone."15Roberts and Gallo then leftthe room.Shortly before quitting time that day, Gallo came into theLudlow room where Moller was working with two checksin his hand, and advised Moller that Roberts had decidedto terminate him. When Moller inquired the reason, Galloresponded that Roberts felt that Moller was disgruntled andthat he (Roberts) would not feelsafeif he remamed.16 Mol-ler stated that he would like to hear this from Roberts him-self and Gallo led the way to Roberts, Sr.'s office. Galloremained outside.In Roberts' office, Moller stated that he understood thathe was being laid off or fired, and Roberts acknowledgedthat this was true. When Moller asked thereason,Robertsreplied that Moller was disgruntled and discontent and thathe (Roberts) did not feel sale with Moller being in the plantany longer." When Moller asked if his workwas unsatisfac-tory, Roberts replied no-that he would not have kept himthere that long if that was the fact. Roberts, upon inquiryfrom Moller, agreed to give the latter a recommendation butrefused to give him a written recommendation at that time.The conversation terminated when Moller stated that hewould have to bring this to the attention of the NLRB, andRoberts responded that Moller could take it anywhere heliked.D.Alleged Independent Violationsof Section 8(a)(1)By Roberts, Sr.Rose Mary Bonanno, whose principal Job is operating theteletypewriting machine (also called a TTS operator),testi-fied that she had a conversation with Roberts during theafternoon of June 19 after the union men had left. He wascarrying a piece of paper in his hand and asked her if shehad signed "that thing." When she acknowledged that she14Creditedtestimony of Moller.isCreditedtestimony of Moller16Creditedtestimony of Moller.Gallo, although recalling that he advisedMoller of the discharge pursuant to instructions from Roberts,did not recallwhat was said at the time.17See testimony of Moller.Robertsdenied that Moller asked the reasonfor the discharge. I do notcredit his testimony in this regard. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDhad, Roberts indicated disappointment that she had doneso, particularly after she had, in the past, requested-and hehad given-work for her husband. He stated, "Well, youwill know where you have to go for work now." She repliedthat she had to do what she thought was right, and thatterminated the conversation.'8E.The June19 Layoff1.Negotiations with VideographicThe complaint alleges that on or about June 19,Respon-dent discharged 11 named employees because said employ-ees joined the assisted the Union.These employees, alongwith Herbert Moller,constituted the 12 employees whosigned union cards,as aforesaid,and substantially all ofthem worked in the section of the plant designated as thecomposing room area.19 It is the contention of Respondentthat the layoff was prompted solely by its decision to "com-puterize"the functions previously performed in thecomposing room,i.e.,economic rather than unionconsiderations.The facts leading up to the layoffs are asfollows:According to the testimony of Roberts,Sr., a representa-tive of Videographic Systems Inc. (herein called Vide-ograpphic),approached him in October 1968 respectingpossible computerization of lithographic functions current-ly being performed in Respondent's composingroom. How-ever,in a letter dated December 9, 1968, todeographic'srepresentative,Roberts,Sr., noted that after study of hisproposal their cost ofperforming such functions exceededthe Respondent's cost b some$28,000.Nevertheless, Rob-erts promised to give the proposal further consideration,and he testified that during his stay in Florida from approxi-mately Decemberuntil April,he gave it some thou t.On May 22,Videographic submitted to Respondent a"revised proposal"which promised substantial savings tothe Respondent as compared to the November proposal.This was followed up by a personal meeting between repre-sentatives of the two firms, and a subsequent letter fromVideographic to Roberts on May 27 thanking him for thetime spent and suggesting a method of amortizing the initialprogramming cost over a period of 5 years.However, eventhese proposed savings and alterations in methods of pay-ment did not satisfy Roberts,for on May 31 he dispatchedthe following letter:Videographic Systems, Inc.375 Kings HighwayHauppauge,W Y. 11787Dear Mr. Guadagna:Atten:Mr. S. J. Guadagna18Credited testimony of Bonanno.Roberts acknowledged the conversa-tion and conceded that he said"something that I was disappointed in her-Iwas disappointed in the fact that she found it necessary to take the actionthat she did."Although the evidence does not reflect that either participantin the conversation used the word"Union," I believe it to be a reasonableinference that both knew that such was the subject matter of the conversation[see, e.g.,Angwell CurtainCo. v. N LR B,192 F.2d 899(C.A. 7)].isTwo ofthe employees(Hams and Fawcett)were proofreaders whoworked under the supervision of Composing Room Foreman Gallo. RoseMary Bonanno, the TTSoperator, worked in another proofroom,also underhis supervision.The remaining employees all worked in the composing roomarea under Gallo except for the artist and camera man, Douglas Otto, andhis assistant,James Vedder Otto reported directly to Plant Manager GeorgeRoberts, Jr.After thoroughly comparing all the expense of ourpresent system of composition I have to advise that thedifference of costs is too great to make any change ofmethod.It is not without some rather mixed emotions that Iwrite the above, for while I am sure ourbusiness rela-tions would be mutually pleasant, it is gratifying to meto realize that the system we have perfected through theyears is able to be competitive to your most sophisticat-ed operation.The difference in cost is not small. It is over $25,000and can be traced to our tremendous 85% repeat stand-ing matter, which appears to be too much for even yourfine computer to overcome.Iwant to thank you and yourassociatesfor all thecourtesy you have shown me, and to assure you of firstconsideration shouldanychange occur.Yours sincerely/s/ Geo. J. RobertsGeo. J. Roberts, Pres.GEO. J. ROBERTS & SONS,INC.However, Videographic was not willing to be rejected soeasily, for on June 4 its representative dispatched a threepage letter to Roberts pointing out someasserted savings incost and other advantages of utilizing a "computer type-setting service" such as theirs.This letter was followed up by a meeting of the parties onJune 12 which was initiated by a telephone call from theVideographic representative made 2 or 3 days prior to June12.20 Thatmeeting,which lasted- several hours, apparentlyresulted insubstantial agreementin principle between thetwo parties2'However, it is a fact that full agreement was not reachedat thatmeeting since,on June 16, the Videographic repre-sentative dispatched a letter to Roberts, Sr., putting allpoints in writin "so that all parties would have a clearunderstanding of the points involved.1"22Moreover, on June I6 or 17, George Roberts, Jr., contact-ed Gibson to arrangea meetingto resolve a couple of ques-tions that Roberts had on his mind. Accordingly, anappointment was made for Roberts to come over to theVideographic pplant on June 18. The discussion that day hadto do primarily with how Videographic intended to proof-read copies and what guarantee Videographic would maketo the Roberts Company that the former s work would becorrect. At the conclusion of the meeting, Gibson told Rob-erts, Jr., that Videographic was in the process of havingcontracts drawn up an d that they would be in touch withhim. Roberts responded that it was "perfectly all right withhim to go ahead "23Gibson testified that he received the contract from hisattorneys on the afternoon of Friday, June 20, and so ad-vised Roberts, Sr., on the following Monday morning, June23. It was in that conversation, however, that Roberts ad-vised Gibson that "we have a little labor difficulty here-they put up a lockout sign and they are picketing."24 Thisinformation resulted in Gibson's advising Roberts that hewould have to take up the matter with his supervisors, which20 Testimonyof Roberts, Sr21Roberts testified that "we told Videographic that we are favorably dis-posed towards establishing theirsystem Gibson,the Videographic represent-ative,testifiedthatRoberts,Sr., stated upon leaving,"David, it looks likewe're goingto dobusiness22 Resp.Exh. 13.23 Testimony of Gibson24 This referred to the layoffof June 19 and the picketing by employeeswhich commenced on June20, of whichmore anon THE ROBERTS PRESShe did. Shortly thereafter he called Roberts and advised thatVideographic could not sign the contract because they feltthat they did not want to negotiate anything where therewas a labor difficulty. This was apparently the last contactbetween Videographic and the Respondent.2.The June 13 speechThe first advice Respondent gave its employees concern-ing its negotiationswith Videographic was through a speechRoberts, Sr., made to all employees during working time onthe afternoon of June 13. At the outset of the speech, Rob-erts statedthat he had called all the employees together tolisten to what he was about to report "even tho this matterconcernsonly 12 of 48 that areengaged inpublishing anddelivering of the Handy Guide ...." He then proceeded tocapsule his previous contacts with the computer companystating that he first rejected their proposal on December 9because of his "dread of having the burden of notifying thepeople effected [sic] that we would have to dispense withtheir services."" He recounted that the company contactedhim againin the Spring, but that he "again deferred a deci-sion for very much the same outstanding reason." ThenRoberts turned to the advent of the Union:Last Monday [sic], out of the blue sky, I was called onby two menrepresentingTypographical Union # 915.I promptly told them that we were not interested. Theyin turn told me that they had been asked to come in by12 of our employees who requested that the union rep-resent them. Naturally I was disturbed to say the least,and in my discussion with the Union representativesthe question came up of which other shops in SuffolkCounty were organized and I learned that there werenone. I now want to read you the letter that was leftwith me by the Union representatives.READ THE LETTERWe advised the gentlemen that we would have an an-swer for them by the 24th of June. Now I personally donot wish to appear to be against Unionism. Just about50 years ago I was a member of Big 6 Union as anapprentice. I commuted to Long Island City fromMedford, from which I took a ferry to 34th Street andwalked down 1st Ave., past the hospital to 23rd Streetand the East River at J. J. Little & Ives. I was anapprentice on the floor of 13 Linotype Machines. I latermoved into the Electrotype Department and subse-quently took a job with Doubleday-Page at GardenCity trying to get into their press room. My fathercarried a Big 6 card for about 30 years. His card was#5419 and I use his type gauge nearly every day, andnaturally have always had respect forBig 6.This Nas-sau Union is probably doing a good job in NassauCounty and we do not have any ill will against anyunion.You may be aware of the fact that many book anddirectory publishers, as well as newspapers, operate noprinting or binding facilities of their own. These opera-tions are farmed out to shops that specialize exclusivelyin this type of work. The advantages of this arrange-ment are obvious. Now we do not operate a job print-ing shop in the true sense of the word but in the courseof our advertisingbusinesswe do have a composing25As noted heremabove,thiswas not the reason he gave Videographic,since he expressed to them that the cost was excessive461room. I do not want to depart from truly presenting thefacts to you, but, it is many years since we accepted asingle job of printing. I have been requested manytimes by personal friends that knew I was a,pnnter, buthave always declined any printing of any kind whatev-er.Every dollar we take in is strictly advertising reve-nue.We now, however, find ourselves helpless to remedyin any way this unfortunate situation that has devel-oped.We have reluctantly decided to purchase ourcomposition from outside sources.Imust now an-nounce-effective next Thursday [sic] night we areclosing down our composing room, proofreading andart departments. We, of course, will endeavor to makethis transitionas painlessas possible.We cannot how-ever, discuss the shop operation with you at this time.Isuppose I should mention that our lawyer is Mr.Sidney Siben of Siben & Siben of Bay Shore.26Accordingly, on June 19, all employees in the composingroom department, including the two proofreaders (Harris &Fawcett)), the TTS operator (Bonanno),and the two em-ployees in the art and camera department (Otto and JamesVedder) were terminated27 On the morning of June 20, theaffected employees established a picket line around thepremisesof Respondent, contending a lockout, which pick-et line continued to the date of thehearings herein.F.Events Subsequent to June 20Anthony Gallo, foreman of the composing room depart-ment, was separated from Respondents payroll on June 19along with the other employees. However, according to histestimony, he returned to the plant on June 20-althoughnot requested to do so-to get his personal belongings, toclean up thearea,and to advise Roberts of the stage ofproduction as it applied to the composing room.28He fur-ther testified that he took a couple of days off during thefirstof the week beginning June 20, but that about themiddle of the week he commenced talking with Roberts, Sr.,concerning his taking over the composing room functionson an independent contractor basis. Apparentlagreementwas reached between the two men rather earlybecause awritten contract was executed on July 1, and Gallo testifiedthat he had a copy of the contract about a week priorthereto 29 Gallo testified that he commenced hiring employ-ees on July 1 and that the aforesaid GordonBall was oneof his first employees. His employee complement reached atitsmaximum a total of five employees who work on thesame machines that the employees of Respondent formerly26G.C. Exh 2227 One remaining employee in the composing room(Gordon Ball)was alsolaid offat this time, but is not included as discnminatee in this proceedingapparentlybecause he was theonly employeein the departmentwho did notsign a unioncardHe was oneof thefirst employeeshired by Gallo,of whichmore anon28 The recordindicatesthatthere weretwo booksin process at the timeof the layoff29 The contract (G C Exh 7) between Respondentand Anthony L. Galloprovides,inter aka,thatGallo will "prepare and furnish all composition andlinotyping from copyto be suppliedby the publisher," for aperiodof I yearbetweenJuly 1, 1969, and July 1, 1970 The price stipulated by theagreementfor each additionof theHandy Guideis $2,110, however,provision is alsomade for adjustmentsin price peraddition if required by any "additionaleditorial adjustments." It is providedthatGallo has thesole and exclusiveright of hiring and firing his own personnel to enable him to provide theservices, and that he assumesfull responsibilityfor compliance with allFederal andState unemployment,workmen's compensation, and income taxlaws The agreement further stipulates that the servicesto be performed byGallo "do notinclude cameraworkor plate makingof anykind," and thatif such services are necessary they will be performedby the Respondent. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDworked on, such machines still being owned by the Respon-dent.30Gallo further, testified that he is now operating under thetrade name "Periodical Service Company," which was reg-isteredon or about July 30, and that although his sole workpresently is for the Respondent, he is attempting to getadditional customers.None of Gallo's employees performs proofreading or artand camerawork. Such work is performed by Respondent,either by its employees or contracted out. Aside from thefive employees on his payroll, Gallo contracts out theTTSwork formerly performedby Rose Mary Bonanno. As of thetimeof the hearing, Gallo has received six payments of$2,110 each for work performed on the Handy Guides.The record reflects that Gallo uses his home address andtelephonenumber ashis principal "office," at least for pur-poses of advertising for employees in local newspapers.However, he testified that he has a desk in the office whichMrs. Fawcett and Mrs. Harris formerly utilized in the proof-room adjacent to the makeup room. He also utilizes theRespondent's telephone which is located on one of thesupervisor's desks in that office.Finally, Gallo testified that his employees are not coveredby Blue Cross or any like health or hospitalization policy,but that heis stillcovered under the Respondents BlueCross policy in this respect.IVANALYSIS AND CONCLUDING FINDINGS(CASES 29-CA-1702 and 1712)A.The Discharge of MollerThe record establishes that Moller, a concededly long-time, experienced employee, was the instigator and leadingadherent of the Union in the plant. It may reasonably beinferred that Roberts, Sr., became cognizant of that factwhen, shortly after he learned of the union activities in theplant from the union representatives and through his inter-rogation of Sinert, Rostocki, and Moller, the latter (unlikethe other two) did not cower before him. Rather, it wasMoller's firm but unprovocative assertion that the employ-ees wereonly acting within their rights by going to theUnion with their grievances rather than to Roberts thatirritated the latter to the point of threatening violence.Clearly this staunchness exhibited by Moller conveyed toRoberts that he was at the very least a guiding representa-tion, and, as the record shows, this lead directly and imme-diately to his discharge.31Respondent's proffered reasons for the discharge do notwithstand close scrutiny. In the first place, the reason givenMoller at thetime(That Moller was disgruntled and Rob-ertswould not feel safe with him in the plant) was not thatutilized by Respondent at the hearing. Rather, Respondentadopted the broader and safer term "insubordination,"which is not substantiated by the record. Roberts, Sr., testi-fied as follows as respects the reason he discharged Moller:I felt that he humiliated me by engaging me in aconversation-while I was having a conversation withtwo other men, Mr. Moller came out and made it hisbusiness to get into the conversation, and his remarks30 Gallo acknowledged that he is still using materials,principally lead,which wereformerlyused in the operationprior toJune 19 andpresumablyowned bythe Respondent.31This sortof timing has been often held to be an indicia ofdiscriminatorymotivation. SeeN.L.R.B v. Edward P Tepper,297 F.2d 280 (C.A. 10);MartinSprocket & Gear Co., Inc v. N LR B.,329 F.2d 417 (C A5),N L.R.B. v.Council Manufacturing Corp,334 F 2d 161 (C.A. 8), and casescited thereinbecame heated. And I thought he was out of place,coming out and kind of addressing me down for theemployees rights and so forth. And prior to that I feltthat he was purposely-purposely-purposely estab-lishing, I couldn't call it a slowdown, but I thought itwas a make-work arrangement. And the culmination ofmy investigation of the amount of work he was puttingout, I found that-I checked his work severaF nightsand found it was very, very much less than what ajourneyman would be producing.So that these two men were in this room and Mr.Moller engaged me in the dispute in front of them, itkind ofmade mefeel humiliated. And while I hadalways not taken him too seriously, I know he hadpeculiarities, idiocyncrasies, I overlooked for a lontime. And I felt that this particular thing was kind oa challenge--challengi' g my-the respect that I thinkIshould leave had there because I had nothing butrespect for every employee I ever had. I don't think Ihad any that didn't respect me for-In the context of Roberts, Sr.'s, extremely hostile andalmost violent antiunion attitude expressed on June 10, Ican only conclude that he characterized Moller's temerityin standing up for employees' rights as a type of insubor-dination which he would not tolerate. Moreover, his ref-erence to Moller's "make-work arrangement"32 as a reasonfor the discharge is not substantiated by the evidence. Mol-ler testified that he had been using these type leads since hehad worked there, with full knowledge and acquiescence ofForeman Gallo, which was not denied by the latter. Moreo-ver, although Moller testified that he had no recollection ofGallo ever complaining to him about any alleged slowdownin the department during the few months prior to his dis-charge, the most that Gallo could say as respects this subjectwas that he did "kind of mention it" to Moller one day.However, in the same conversation, Gallo advised Mollerthat he (Gallo) would be needing an assistant and indicatedthatMoller be his first choice since most of the other menwere trainees. This hardly reflects a dissatisfaction with hiswork by Moller's immediate supervisor, and tends to con-firm the validity of Moller's testimony at the exit interviewwhere he stated that Roberts, Sr., told him that he did notconsiderMoller's work unsatisfactory, that "I would nothave kept you this long if I didn't think you were ca-pable.113In sum, I find and conclude that the reasons proffered byRespondent for the discharge of Moller were pretextual andthat the real reason for the discharge was in retaliation forhis union activities and for the purpose of discouragingunion membership in violation of Section 8(aX3) of the Act.In addition, I find that the threatening and intimidatoryremark concerning union membership and activities madeby Roberts, Sr., to Sinert, Rostocki, Moller, and Bonannoon June 10, and his interrogation of these employees con-cerning their union membership and activities in that con-text, constituted interference with, restraint, and coercion oftheir Section 7 rights, thereby violating Section 8(a)(1) of theAct 3432 Thisiswith reference to one occasion in the spring of 1%9 when henoticedMollerusing one point leads whichpresumablyhave an effect ofdelaying productions.33 A lessening of production in the composing room may well have beenextant in the Respondent's plant in the late spring of 1969.However, thecause appearsto be more directlyrelated to the termination or quitting oftwo skilledemployees (Kelleyand Kelt) rather than to any provenefforts byMoller in this regard34 I find thatthe evidencedoes notsustain the allegations of the complaintthatGallo,Roberts, Jr, or Roberts IVengaged in conduct violative ofSection 8(a)(1), or that thelatterwas an agent of Respondent within the THE ROBERTS PRESSB.TheJune 19 LayoffAlthough Respondent argues that the permanent layoffof the other 11 card signers on June 19 was prompted solelyby economic motives, I find and conclude,for the reasonshereinafter detailed,that the General Counsel sustained hisburden of proof that such layoffs were motivated-at leastin part 35-by theemployees'union activities.The dis-charges were therefore violative of the Act.Respondent,of course,bottoms its contention of eco-nomic motivation upon the Videograhic proposals whichRespondent finally determined would be beneficial to itsoperation.However, the timing of this decision is not help-ful to Respondent's cause.Thus, Roberts,Sr., had,only onMay 31,for the second time,rejectedVideographic's pro-posals on the ground that"The difference in cost is notsmall.It is over$25,000 and can be traced to our tremen-dous 85% repeat standing matter,which appears to be toomuch for even your fine computer to overcome."36 It is truethat Videographic was not to be rebuffed so easily and, onJune 4,submitted a three page letter to Roberts pointing outthe savings in cost to him over the long term by utilizingtheir equipment as well as pointing out other advantages ofutilizing theVideographicmethod.Gibson, the Vide-ographic representative, followed this letter with a tel-e hone call on or about June 9 setting up a meeting for June12. Between these dates,however,were the events of June10 hereinabove described,which clearly reveal Roberts,Sr.'s extreme antipathy toward the Union coming into hisplant.It is certainly a reasonable inference that Robertsviewed the advent of the Union not only as anathema to himpersonally but as an event which would probably result inthe raising of his cost of production 37 He thus went into theJune 12 meeting in a frame of mind much more readilyamendable to reaching an accord with Videographic, and,as the evidence shows,an agreement in principle wasreached.Based upon this understanding,Roberts made his speechon June 13 which,in itself,is revealing as to his motives.Thus after pointing out how he had initially rejected theproposition of the computer firm on two occasions basedupon the close knit and family relationship which existed inhis firm,he turned to the visit of the two union men which"disturbed"him principally because,as he stated, helearned from the union representatives that no other shopsin SuffolkCountywere organized.Althoug iprotesting hislack of antiunion animus,Roberts closedhis speech bystating that he was "helpless to remedy in any way thisunfortunate situation that has developed,"and announcedthe layoff.The juxtaposition of the material in the speech tends toconfirm,in my view,the notion that it was the advent of themeaning ofthe Act.33N.LR.B v GreatEastern Color Lithographic Corp,309 F.2d 352, 355(CA. 2), cert. denied 373 U.S. 950.36G.C. Exh. 1737 The reasonableness of this inference is substantiated by the uncontrad-icted testimony of Union President Douglas who stated that in a telephoneconversationwith Company AttorneySiben on June27 the lattersaid thathis client was considering doing part of the composingroom work by anoutside computer firm at an additional cost of $20,000 a year, and before headvised his client to go ahead,he would like to discuss the matter withDouglas There were,in fact,no discussions(not due to any fault of Doug-las'), but it is to be recalled that the amount of money suggested by Sibenis substantially similar to thatstated byRoberts,Sr., in hisMay 31 letter toVideographic.Thisclearly indicates, in my view,Roberts' concern aboutcosts,and, viewed in the overall context,there can be little doubt that hepreferred"computerization"to "unionization."463Union which triggered Roberts' decision to "computerize"the composingom department.Moreover, adroditional factors tend to support this conclu-sion:(1) The fact that even though, under the proposed agree-ment between Videographic and Respondent, the formerwas not to perform proofreading and art work, Respondentnevertheless proceeded to include employees in those classi-ficationsin the layoff.38(2) Even after Roberts, Sr., was notified by Videographicon June 23 that the latter would not consummate the con-tract because of the labor dispute existing at Respondent,Roberts, Sr., did not recall any of the laid-off employeeswho were laid off assertedly because of such agreement.Rather Roberts set about to conclude an agreement withGallo which would-he hoped-accomplishthe same resultof producing his directories on a profitable basis withoutbecoming burdened with recognition of the Union.(3) The record shows thatas recently as June5,Robertshad purchased at an auction an expensive linotype machineand other materials (several cabinets and a linotable) total-ing approximately $4,000, which reflected an obvious in-tent,at that time, to carry onthe business as it then existed.Under all circumstances,Ifind and conclude thatRespondent's layoff of employees on June 19, as well as itssubsequent agreement with Gallo,was discriminatorily mo-tivated in violation of Section 8(ax3)3 of the Act, and I willrecommend an appropriate remedy. 9C.The Alleged Refusal To Bargain1.The appropriate unitIt is to be recalled that in the letter requesting recognitionpresented to Roberts,Sr., by the union representative onJune 10, the unit comprised "all journeymen and appren-tices performing composing room operations such as, ma-chine composition,machinists'work,hand composition,lock-up, mark-up, proofreading, teletype setting keyboardand monitoring operations,paste-makeup,platemaking,camera and stnpping."40 The evidence reflects that Roberts,Sr.,did not on that occasion, or at any time subsequent,contendthat theunit sought was inappropriate for bargain-ing; rather, his stated objections related to the lack of skillpossessed by most of the workers sought to be representedand therefore seemingly contending thattheywere not eligi-ble for membership in a typographical union.Composing room department employees performingworkonmachines similar to those extant in theRespondent's plant, and possessing similar skills,have beenfound to constitute a unit appropriate for collective bargain-38 Although not specifically pleaded initsanswer,nor argued inRespondent's brief,there is an implication in the testimony of Roberts, Sr.,that the layoff of Ottoand his assistant,Vedder,was somehow caused by hisdissatisfaction with and/or lack of work forthese men Roberts testified thathe took upthe matter with his son since"I never discussed my dissatisfactionwith any of the employees directly (but comparehis testimony as respects hisasserted dissatisfactionwithMoller).However,Roberts, Jr., characterizedOtto'swork as"adequate" and did notindicate in his testimony that Ottoand Vedderwere laid off for such reasons.In short, I find that this evidenceis not sufficient to rebut theGeneral Counsel'sprima faciecase on this issue.39N.LR B v R C Mahon Company,269 F.2d 44 (C.A. 6), cited byRespondent is distinguishable on its fact sinceboth the TrialExaminer andthe court in that case found a "completelack of hostilitytoward the Union"by the Respondent.40 The complaintherein alleges as an appropriate unit"all composingroom employees of Respondent,exclusive of all other employees and allsupervisors as defined in Section2(l1) of the Act." 464DECISIONSOF NATIONALLABOR RELATIONS BOARDIng within the meaning of Section 9(b) ofthe Act41Contra-ry to Respondent's contentions,I find nothing so unique orpeculiar about the Respondent's operation as to distinguishit from the prevailing norm.In its brief,however,Respon-dent argues strenuously that the two proofreaders (Mrs.Harris and Mrs. Fawcett),the TTS operator(Mrs. Bonan-no), and the artist and camera man(Mr. Otto)and hisassistant(James Vedder)should be excluded.I disagree forthe following reasons:Mrs. Fawcett testified that she and Mrs. Harris proofreadpnted from the first process right"everything that wasrithrough to the end until we read the final offset press proofs... It included everything to do with the ads and everythingto do with the straight material."The record shows that thetwo women performed their functions in a room labeled"proof room'which connects directly to"Repro and make-up room,"a conceded part of the composing room depart-ment(Resp.Exh. 1). Their immediate supervisor was Gallo,the composing room foreman.Respondent contends that Fawcett and Harris should notbe included in the unit because they were classified on theRespondent's payroll as"office"personnel and that, in anyevent,there were other female employees who worked in theoffice area who likewise performed checking and preparingfunctions not dissimilar from those performed by Fawcettand Hams.It is true that the record reflects that other officeemployees,including Roberts,Sr.'s personal secretary, oc-casionally perform a certain amount of checking andcomparing copy with other material along with their otherclerical duties.However,as noted,Mrs. Fawcett and Mrs.Harris were the only two employees who spent the greatmajority of their time performing proofreading functionsand were the only two such employees who were underComposing Room Foreman Gallo's supervision.The Board has consistently held that proofreaders whosework is substantially integrated with composing room em-ployees to be properly includable in a composing roomdepartment unit,42 even when the proofreaders work in aseparate room from the composing room employees 43 Itherefore find that Mrs. Fawcet and Mrs.Hams are proper-ly includable in the unit.As previously noted,the only teletype setter (TTS) opera-tor employed by Respondent on June 10 was a female em-ployee,Rose Mary Bonanno44 She performs this work in anarea denominated"proofroom"which is located in the areashown as "office"on Respondent's Exhibit 1. She likewiseis classified as office personnel on the Respondent'sppayroll.However,ft record reflects that as TTS operator,she is infrequent contact with the linotype machine operator in thecomposing room,and is also under Gallo's supervision.The Board,inFlorence Printing,included such operatorsin a composing room unit even though they worked in aseparate room from the composing room employees. Ac-cordingly,I find theTTS operatorto be properly includablein the unit sought herein.The artist-cameraman(Douglas Otto)and his assistant(James Vedder)worked in a five-room area consisting of anart office,a darkroom a camera room,Dycnl room andplate room. The artistry work consisted primarily of draw-ing and sketching figures and characters to be used in thedisplay portion of the directory. Photography,however, had41 SeeFlorencePrinting Company,145 NLRB 141,enfd.333 F.2d 289(C.A. 4, 1964):Indiantown Printing,Inc.169 NLRB No. 204ZIndiantown Printing,Inc, supra.43Florence Printing Company,145 NLRB 141, at fn 1.44 The TTS operationconsists of a machine,which is essentially a typewrit-er, thatpunches tape,which tape is automaticallyfittedon a Linotype ma-chine which makesthe lead slugsto do with every page in the book.He would receive copyfrom the composing room and"shoot it"from which anegative would be made up and burned into the Dycrilplate.James Vedder testified that the work he performedconsisted of "camera work,opaqueing,stripping negativesand plate making."It is undenied that Otto worked closelywith Foreman Gallo and Moller in the composing room inconnection with theperformance of his duties.The Board has, in the past,included in lithographic unitscopy artists who perform functions similar to that per-formed by Otto and Vedder in this case.45 Inasmuch as thework of the artist-cameraman and his assistant in this caseappear intimately associated with and related to the worko the employees in the composing room, I find that they areproperly includable in the unit.I find, based upon all of the foregoing,that the unitsought by the Charging Union and as alleged in the com-plaint by the General Counsel,is appropriate for thepur-poses of collective bargaining under Section 9(b) of theAct 472.The alleged refusal tobargainThere is no question that, at the time of demand forrecognition, the Union represented the overwhelming ma-j ority of employees in the aforesaid appropraite unit. Rob-erts, Sr., testified that he "had no occasion to doubt thesignatures [on the cards]." The question remains, however,as to whether Respondent was under a legal obligation tobargain with the Union on demand.As heretofore found, the Respondent's president, uponlearning of the Union's request for recognition and bargam-ing, reacted violently and immediately commenced thecommission of serious unfair labor practices which includedthreats and interrogation concerning union activities, thedischarge of the leading union adherent in the plant, andultimately the permanent layoff of all employees who hadsigned union cards. Such conduct obviously made the reso-lution of the question concerning representation impossibleto resolve through the election process and clearly warrantsthe issuance of a bargaining order as a remedy in the cir-cumstances48VALLEGED UNFAIR LABOR PRACTICES(CASE 29-CA-1818)This aspect of the consolidated proceedings relates to thealleged discriminatory layoff and/or discharge of two ofRespondent's employees engaged in the delivery and dis-tribution of the Handy Guides. The facts and circumstancessurrounding these issues may be briefly described for eachalleged discriminatee as follows:45 SeeBurroughsCorporation,139 NLRB 347, 350;Allen, Lane & Scott,137NLRB 223, 228.46 In its brief, Respondent, for the firsttime,mentions that"under thecircumstances of his employment[Mr Otto]might even be considered asupervisoryemployee I find there is insufficient evidence on this record asto Otto's authorityto hire,fire, discipline, etc, to reach a conclusion on thisissue47I have, however, in myRecommendedOrder,altered the languageslightly to comport withthe foregoing findings.8N L KB v. Gissel Packing Co., Inc.,395 U.S. 575 (1969);M. H. BrownCo, Inc,179 NLRB No. 155, at In.1, see alsoDiamond StandardFuel Corp.,179 NLRB No. 117. In itsbrief,Respondent relies heavily on the FourthCircuit's decisioninNLRB. v S S Logan PackingCo., 386 F.2d 562.However, the underpinnings in that case were substantially removed by theSupreme Court in Gissel Packing,supraat 584-586 THE ROBERTS PRESSA.Andrew Fawcett, Jr.This young man is the son of Mrs. Evelyn Fawcett, aproofreader for the Respondent, who was among thosefound to have been discriminatorily discharged by Respon-dent on June 19. Andrew Fawcett commenced working forthe Company during the summer of 1966, but, since he wasat all timesmaterial a student, he only worked during peri-ods of vacation from school. His primary job was that ofdelivering the Handy Guides, which he ordinarily per-formed in his own car and for which he was paid on thebasis of 5cents per book and 10 cents per mile.49 When hewas not engaged in delivering books, he sometimes workedabout the plant sweeping the floor, in the bindery, etc. Hisforeman at all times material was Louis Pirozzi.Dunn& the period immediately prior to the alleged dis-crimination on June 19, the customary procedure utilized bythe Respondent to em loy Fawcett was that the latter wouldnormally notify the Company through his mother as towhen he would become available for work during the vaca-tion periods, and Pirozzi would, in turn, notify him throughhis mother that he was to return to work on a certain daywhether it was to bind books or actually commence deliv-ery. The record shows that for the summer vacation of 1969,Fawcett commenced work for Respondent during the firstweek of June. According to his testimony, which I generallycredit, he was, on June 19, delivering Handy Guides inSyosset, New York, and had at that time completed approx-imate)y two-thirds of his distribution in that area. He re-turnedy to the plant on the afternoon of the 19th, and hismother informed him that Pirozzi wanted to see him. Pirozziwas not there at the time and, consequently, Fawcett tel-ephoned him later in the afternoon. In the telephone con-versation,Pirozzi advisedthat due to a lack of books theywere goingto temporarily stop delivery and that he (Pirozzi)would utilize thesalarieddrivers to finish up what booksthey had, and that when more books were available Fawcettcouldcommencedeliveringagain.50 Pirozziadvised that hewould call Fawcett or notify him through his mother whenitwastime to start delivering books again. When Fawcettasked about his paycheck, Pirozzi advised that he wouldhave to come in the next day to receive it.The following morning, Fawcett went to the plant but didnot go inside because of the picket line which had beenestablished by the employees who had been terminated onJune 19.51 After some discussion with the picketers, Fawcettreturned to his home and telephoned Pirozzi and, accordingto Fawcett's testimony, "asked him since I did not want togo across, I asked him if he would bring it out to me."Pirozzi replied that it was already in the mail and Fawcett,in fact, received the check the following Monday.After about 2 weeks, Fawcett obtained another job andworked elsewhere the remainder of the summer.52 Tliere wasno further contact between Respondent and Andrew Faw-cett, i.e., the Company did not contact him when books49When he first commenced employment at Respondent, he was paid ona salary basis, but this was later changed to the piece rate described above30 The record shows that at this time the Company employed at least tworegular salaried drivers. They were Fred Dobson and John Havel, along withone George Gomez who was apparently a helper These drivers utilizedtrucks owned by the Company for the purpose of delivering the HandyGuides whereas the other deliveries utilized their own cars and were paid, asnoted,on a piece rate basis.51As previously noted, the laid off employees established a picket lineearly inthe morningof Friday, February 20 The picket signs claimed thatthe employees had been locked out of the plant52He testified that his earnings at the new job were approximately half asmuch as he had been making at Respondent.465became available for delivery, and he did not make anyfurther contact with the Company to indicate that he wasavailable for work.53B.Carol TussoTusso commenced employment with the Company inJuly 1968 in the delivery department on a part-time basis.That is to say, according to her testimony, when she firststarted she worked 3 or 4 days a week or as many days asshe chose to do so, being paid on a piece rate basis in thesame manneras Andrew Fawcett. She further testified thatin the spring of 1969, she worked on a more regular basis-5or 6 days a week-but was still paid on a per book basis plusmileage.54As in the case of Fawcett, Tusso loaded her booksin the morning around 7:30 or 8 a.m. and left thepremisesto deliver them in the trading area to which they were direct-ed. She would normally return to the plant that afternoonor the following day to turnin a sheeton which was record-ed the number of books delivered and the mileage.On June 16, Tusso injured her foot while deliveringbooks. The next day she went to the hospital and discoveredthat because of her injury she would be unable to work fora couple of weeks, anshe so informed Pirozzi the followingday, June 18. He told her that that was all right,and senther the necessary workmen's compensation forms, whichshe completed.55There was no further contact between Tusso and theRespondent until July when she telephoned Pirozzi to an-nounce that she had recovered sufficiently to return towork 56 There is substantial variance as to the content of theconversation. Thus, Tusso testified that when she told Piroz-zi that she would be able to return to work the followingMonday, he replied that there was no work because of thestrike and that he would call her when the Bay Shore bookwas ready to be delivered. On the other hand, Pirozzi testi-fied that when Tusso asked if there would be work for herin the future, he said "Yes, we are binding a book a weekfrom now on Monday. We will have work for you on aTuesday," and that she indicated that she would be in touchwith him. However, the record is clear that neither individ-ual attempted to-or did-contact the other subsequent tothat telephone conversation.However, according to Tusso's testimony, she called theplant about July 10 to reuest assistancefrom the Companyrespecting the securing of a mortgageon a housewhich shewas about to purchase.57 Tusso went to the plant on July 21to pick up the letter,58 which stated as follows:To Whom It May Concern:53 The evidence shows that he did not jointhe picket line until the first ofSejtemberwhen he picketed for about 2 weeks before returning to schoolHowever, companyrecords indicate that she never worked a 6-day weekand worked 5 days only approximately half of thetime during the severalmonths immediately preceeding the alleged discrimination on or about July355 There isno issuehere that her injurywas covered under the Company'sworkmen'scompensationpolicy, and thatshe received those monies to whichshe was entitled because of her accident56 Tusso placedthis conversation on orabout July 3; Pirozziplaced itaround July 14.57 The recordalso shows thaton or about July 7 Tusso appliedfor unem-ploymentcompensation, and received her firstcheckfrom that source onJuly 28 The record isalso unrefuted that the Respondent did not distributeHandy Guides from on or about July I until theend of July,due, no doubt,to the lack of productionat that time.58 Thiswas the first timeTussohad been inside the plant since her injury.However, she had frequentlyvisited the picketers outside the plant for thepurpose ofconversing with her friend, Rose Mary Bonanno, and others,although she herself did notpicket. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is to advise that Mrs. Carol Tusso has been in ouremploy for the past year. She has been a part timeworker for some of that period and worked full time asof late. Her work has been satisfactory in every respect.Carol's salary is based on amount of books deliveredand the time and effort spent [sic] on her job. In thesummer and fall months her capacity for earning isgreatly increased.The possibility for continued employment is very goodand we feel she can remain in our employ as long asshe cares to.Yours trulyTHE ROBERTS PRESSGeorge Roberts, Jr.59There was no discussion on that occasion as to whenTusso expected-or was expected-to return to work, orwhen books would be available for distribution. However,on July 31, Tusso had a conversation with Roberts, Sr., inthe latter's office respecting her future availability for em-ployment with the Respondent 60As might be expected, the contents of the conversationvaried between the testimony of the two participants. How-ever, since the criticalissueon this aspect of the case is themotivation which prompted the Respondent to take theaction it did respecting Tusso (and Roberts, Sr., is, as here-tofore found, Respondent's president who actively directsthe policies and practices of Respondent), I believe it desira-ble to set forth somewhat at length Roberts' testimony con-cerning this conversation,on direct examination:A. I asked Mrs. Tusso if she could in view of the factof her gerat friendliness for Mrs. Bonanno, if she couldin justice to herself continue to deliver the HandyGuide with all the attention she had done in the past,because I said I realizethat you and Mrs.Bonanno arebosom friends, and Mrs. Bonanno is for one thing, sheis circulating a circular which I felt was libelous, butnevertheless this circular said that they urge you not toaccept the Handy Guide whenit isdelivered.Now, it is just a little bit something I couldn't recon-cile how these two very real friends, one of them Iasked-Q. Whatwas said?A. I asked Mrs. Tusso if she could in all justice toherself give the same attention that she had done in thepast.Q.What did Mrs. Tusso say?A. She replied that Rosemary is her very dear friendand she replied that Rosemary thinks the world of you,Mr. Roberts."Well," I said, "I think, Mrs. Tusso, that-do youknow that Rosemary is circulating a circular?And she said, "Well, yes," and I said, Mrs.-"Rose-mary is very active in trying to obstruct the delivery ofthe books and all I want to know from you is if youcouldin alljustice to yourself be able to give us the59 G. C. Exh. 30. Tussoreceived the letter from GeorgeRoberts, Jr., whotestified that she, in fact,indicated to him the information desired, and heedited the letter in final form.60 The matter of how this conversation was arranged is in dispute.Accord-mg to Tusso,she received a call from Roberts, Jr.'s secretarywho asked herto come in to the plant.Accordingto the directtestimony ofRoberts, Sr.,Tusso was there at her request;however,on cross-examination,he stated thatthe only reason for the interview was to"clearup this sort of ambiguitybetween Rose Mary and Mrs. Tusso," therebyimplying. thathe, in fact,arrangeditAccordingly,I credit Tusso.same job as you always have."And she was rather vague in her answer.Q. What washer answer?A. Well, she said "Of course, I admit that Rosemaryand myself are very dear friends and I will consider it,'.and I couldn't get nothing definite from her.Q. (By Mr. Wach) What was the last thing that yourecall?A. Well, I think Miss Tusso said that there weren'tany books available, and Mrs. Tusso I think said thatshe would be in touch with me.Q. Did she ever get in touch with you?A. I think she called me the next day or two daysafter.Q.What was that conversation?A. She said that she wanted to assure me that hergreat friendliness for Rosemary would not interferewith her work.I thanked her and I was a little bit surprised.Q. What was said?A. I thanked her and I said"As soon as the books areavailable get in touch with Louie and he will see that youhave work."[Emphasis supplied]Q. What did she say?A. That was all; she said she would. That is all.Q. Was that the last time you spoke to her?A. Yes 61There is no question that Handy Guides were deliveredby the Respondent in August and that additionalpersonnelwas hired by Respondent to deliver them. Thus, the recordreflects that on August 4, and thereafter, a new employee,Mildred Fuoco, delivered books (G.C. Exh. 37).62Analysis and Concluding Findings as toFawcett and TussoAs previously noted, the complaint on this aspect of thecase allegesthat the Respondent, on or about June 19,discharged Andrew Fawcett and has since failed and re-fused to reinstate him as a reprisal for his mother'sengage-61The essenceof Tusso's version of the conversation is that,after Robertsshowed her the circular(G.C. Exh.36) which urged customers not to acceptthe HandyGuideand not to advertise in it, he questioned whether Tussocould performthe work in view of her friendship withRose MaryBonannoWhen Tussoresponded that she thought she could,Roberts indicated hisconcern that information respecting the number and whereabouts of thebooksto be distributed should not be leaked to the picketers,and suggestedto Tusso that she would have to load the booksat times when the picketerswere not present at the plant She testified that she would think the matteroverand let him know the followingday asto whether she would come toworkon his terms When she called the following morning,she stated that,"I told himthat I was available forwork, I wouldcomein to work,but thatI had one thingthat I wantedto say to him, that if he didn't trust me for doingmy jobor whatever, that he was wasting my time and I was wasting his. Sohe said"I trustyou, Carol, you do a good job. I'm sorry,we have to waitIwill call you when I am ready for you."He never called.62 Althoughthere was no personal contact between Tusso and any man-agement representative following theJuly 31conversation, there was a sec-ond letterwritten by the Companyto the mortgage company respecting hercontemplatedhouse. Apparentlythemortgage company was not satisfiedwiththe completeness of the first letter andtheyrequested a second letterwhich waswrittenon August 15 by Roberts,Jr, as follows-Mrs. Carol Tusso who works in our deliverydepartment has a goodemployment record with our Company.Her prospects for continuedfuture employment are good.Underthese circumstances we feel she iscapableof earning morethan$6,000 per year. THE ROBERTS PRESSment in union activities and because"Respondent believedAndrew Fawcett had joined and assisted the Union."I havepreviously found that the Respondent harbored an animusagainst the Union and engaged in serious unfair labor prac-tices.However,itdoes not necessarily follow that everysubsequent action by Respondent that may have an adverseeffect on the working conditions of its employees constitutesan unfair labor practice.Based upon my consideration ofthe record as a whole,I find that the General Counsel hasnot sustained the burden of proof on this allegation of thecomplaint.The fact is,of course,that Andrew Fawcett never did jointhe Union or otherwise engaged in any union activities untilhe joined the picket linein September.It is also reasonableto infer that as of June 19, Respondent was aware that therewould be a slackening in the production of books in the nearfuture,due to the layoff,and that the completion of thedelivery of the existing books could be accomplished withexisting,salaried drivers.In these circumstances,cou ledwith the absence of any direct evidence,by word or deed,that Respondent intended to invoke a reprisal against Faw-cett for the union activities of his mother,I find,as noted,that evidence does not preponderate in General Counsel'sfavor that Respondent laid off or discharged Andrew Faw-cett for discriminatory reasons.Moreover,by Fawcett's own admission,he took the posi-tion,following the establishment of the picket line, that hedid not desire to cross it even for the purpose of securinghis check for the week'swork.I believe that, under thesecircumstances,the Respondent was entitled to conclude,without further investigation,that Fawcett would not havecrossed the line for the purpose of performing his Job. Ac-cordingly,and in the absence of any evidence that Fawcettsubsequently notified Respondent of his availability forwork,I find that Respondent did not fail and refuse toemploy him after June 20 pursuant to discriminatory mo-tives.6However,I view the circumstances somewhat differentlyas respects Carol Tusso. She, too,indicated her allegiancewith the cause of the picketers through her frequent visitson the picket line (although she never picketed) with herfriend Rose Mary Bonanno.However, her status in thatregard was sufficiently ambiguous to prompt Roberts, Sr.,to explore her thoughts and position a little further. Accord-ingly,on July 31,after she had indicated her recovery fromillness and availability for work, and when books wereabout to be distributed,he had a conversation with her inorder to test her loyalty to him.His own testimony amplyexpresses his concern that Tusso,because of her friendshipwith Bonanno and the other picketers,might not be able todeliver the Handy Guide"with all the attention she haddone in the past."When he placed this concern in the form63In its brief,Respondent raises for the first time the question of whetherFawcett or Tusso were employees of Respondent or independent contractorssince they were(1) paid on a piece rate basis, (2) used their own vehicles, (3)enlisted the aid of others in the distribution(the evidence shows that some-times the drivers utilized other members of the family or outsiders to helpin the distribution and presumably paid them for such services) and (4) "ifthey so desired, ma[de] their own hours of work and[were]generally .outside the control or supervision of the respondent" (Resp Br pp. 56-57)This isan apparent afterthought since there was no mention of this conten-tion either in the pleadings or the evidence.The established facts are thatboth Fawcett and Tusso had been hired as employeesby the Company, hadbeen carried for several years on the Company's payroll like other employeesand had social security and unemployment compensation taxes deductedfrom their pay,and wereclearlyunder the control and direction of ForemanPirozzi although they had a certain flexibility in their hours of work I findno merit to this contention of RespondentAir Control Products, Inc., ofTampa,132 NLRB 114467of a question to Tusso, he testified that "she was rathervague in her answer," and promised to get in touch with himthe next day. When she in fact called him the following dayand assured him that her friendliness for Bonanno wouldnot interfere with her work, he thanked her and was conced-edly "a little surprised." He then made the statement "assoon as the books are available pet in touch with Louie andhe will see that you have work.'However, as counsel for the General Counsel succintlyputs it in her brief:But this makes no sense. For how is Mrs. Tusso toknow when the books were going to be available?Clearly she was in no position to know this, and if Roberts,Sr.,was as willing to employ Tusso as both he and Pirozzitestified at the hearing (both conceded that she was a goodand dependable deliverer of Handy Guides, and would haveput her to work if she had only applied)I am convinced thathe would have had Pirozzi contact her. In short, I do notcredit the Respondent's explanation that Tusso was nothired because she did not further indicate her availability.Rather I am convinced and therefore find that Roberts, Sr.,following his interview with her on July 31, concluded thatitwas too risky for him to utilize in his employ one who wasso friendly with persons who were trying to `put him out ofbusiness: It is to be recalled that it was only a matter of 3or 4 days later that the Respondent employeda new em-ployee,Mrs. Fuoco, to deliver the Handy Guide. I thusconclude and find that Respondent failed and refused toemploy Tusso on and after July 31 because of her associa-tion with, and allegiance to, employees who had previouslybeen discharged because of their union activities, and inorder to discourage membership in the Union in violationof Section 8(a)(3) of the Act.VITHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sections IIIandV,aboveoccurringinconnectionwiththeRespondent's operations described in section I, above, havea close, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow thereof.VIITHE REMEDYIthaving been found that the Respondent committedcertain unfair labor practices, it must be orderedto ceaseand desist from further such conduct and to takeremedialaction designed to effectuate the policies of the Act. TheRespondent unlawfully refused to bargain with the Unionon demand; accordingly, it must be ordered to bargain withthat Union, in the unit found appropriate, upon demand,and in the event an agreement is reached to embody suchunderstanding in a signedagreement. It having been foundthat the Respondent unlawfully discriminatedagainst itsemployees by discharging and/or failing and refusing toreinstate them, it must be ordered to make them whole forany loss ofearningsthey have suffered in consequence ofthe unlawful discrimination in themannerprescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing Co.,138 NLRB 716, and to offerthem reinstate-ment64 The unfair labor practices committed wereso exten-sive in scope that the remedial injunctionmustbe against64 If necessary,thiswould entail the rescindingof the JulyIagreementbetween Respondentand Gallo,and any modification,renewal or extensionthereof 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther commission of any unfair labor practices 65Upon the foregoing findings of fact and the entire recordin this case, I make the following:Conclusions of Law1.The Respondent is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All composing room employees of Respondent at itsPatchogue, New York, plant including employees who per-form machine composition, hand composition, roofread-ing, teletype setting, plate making, camera andpstripping,excluding all other employees and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.The Union was on June 10, 1969, and at all timesthereafter has been, the exclusive collective-bargaining rep-resentative of the Respondent's employees in the aforesaidappropriate unit within the meaning of Section 9(a) of theAct.5. By refusing to bargain with the Union as the collective-bargaining representative of its employees in an appropriateunit,the Respondent has engaged in and is engagin inunfair labor practices within the meaning of Section 8(a)(5)of the Act.6. By discriminating against George Scott, Angelo Stekar-dis,Rose Mary Bonanno, Evelyn Fawcett, James Vedder,Richard Vedder, Morton Sinert, Douglas Otto, William G.Rostocki, Arthur Leffert, Amelia Hams, Herbert Moller,and Carol Tusso in their employment, the Respondent hasengaged in conduct to discourage membership in the Unionin violation of Section 8(a)(3) of the Act.7.By the foregoing conduct, by coercively interrogatingemployees concerning their union activities, and by threat-ening reprisals for joining the Union and engaging in unionactivities, the Respondent and its agents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER66Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, it is ordered thatGeorge J. Roberts & Sons, Inc., doing business as the Rob-ertsPress,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withLong Island Typographical Union No. 915, affiliated withthe International Typographical Union, as the exclusiverepresentative of its employees in the aforesaid appropriateunit.65 This remedyshould not be construed to forever preclude Respondentfrom"computerizing"its composing room department if such decision isreached in good faith and for nondiscriminatory reasons, andsubject toRespondent'sbargaining concerning this decision with theUnion as thecollective-bargaining representative of its employees.SeeTheRed Cross DrugCompany,174 NLRB No 17, enfd 419 F 2d 1284 (C A 7, 1969)66 In the event no exceptions are filed asprovided by Section 102 46 of theRules and Regulations of the National Labor RelationsBoard, thefindings,(b)Discharging or otherwise discriminating against itsemployees because of their union membership and activi-ties.(c)Coercively interrogating employees concerning theirunion activities,threatening reprisals for joining the unionor engaging in union activities,or in any other mannerinterfering with,restraining,or coercing its employees in theexercise of their rights to self-organization,to form,join, orassist any labor organization,to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all suchactivities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:a) Upon request,bargain collectively with the Union asthe exclusive representative of all employees in the appro-priate unit described above with respect to rates of pay,wages, hours of employment,and other terms and condi-tions of employment,and if an understanding is reachedembody such understanding in a signed agreement.(b) Offer to the employees named below immediate andfull reinstatement to their former jobs,or if those jobs nolonger exist, to substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,anmake them whole for any loss of pay which they mayhave suffered as a result of the discrimination against themin the manner set forth in that portion of this decisionentitled"The Remedy":George Scott, Angelo Stekardis,Rose Mary Bonanno,Evelyn Fawcett,James Vedder, Rich-ard Vedder,Morton Sinert, Douglas Otto,William G. Ros-tocki,Arthur Leffert,Amelia Harris, Herbert Moller, andCarol Tusso.(c)Notifythe above-named employees,if presently serv-ing in the Armed Forced of the United States of their rightto full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from theArmed Forces.(d) Preserve and, upon request,make available to theBoard of its agents,for examination and copying,all payrollrecords, social security payment records,timecards,person-nel records and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e) Post at its plant in Patchogue,New York, copies of theattached notice marked "Appendix."67Copies of said no-tice,on forms provided by the Regional Director for Region29, after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reason-able steps shall be takenby theRespondent to insure thatsaid notices are not altered,defaced,or covered by anyother material.conclusions,recommendations,and RecommendedOrderherein shall, asprovidedin Section102 48 of theRules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order, and allobjectionsthereto shall be deemedwaived for all purposes67 In the eventthat theBoard'sOrder isenforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted ByOrder Of The National LaborRelations Board"shall be changed to read"Posted Pursuant To A Judgment Of The United States CourtOf AppealsEnforcing An Order Of The National LaborRelations Board." THE ROBERTSPRESS469(f)Notify said Regional Director, in writing, within 20IT Is FURTHER RECOMMENDED that the allegations of thedays from the receipt of this Decision, what steps have beenconsolidated complaint be dismissed in all respects othertaken to comply herewith.68than those found to have been sustained in the above find-ings and conclusions.68 In the event that this Recommended Order is adopted by the Board,thiswriting, within 10 days from the date of this Order,what steps Respondentprovision shall be modified to read-"Notify said Regional Director, inhas taken to comply herewith."